Citation Nr: 1500125	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  13-20 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

[The Veteran has additional appeals addressed in a Board decision under docket number 07-38 037A.]


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to November 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated December 2009 and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2012 hearing via videoconference.  A transcript has been associated with the file.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity throughout the period on appeal.

2.  The Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for an initial rating not to exceed 50 percent for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code (DC) 9411 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an initial rating in excess of 30 percent for his service-connected PTSD.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, service connection for PTSD was granted in a November 2011 rating decision, and an initial 30 percent rating was assigned throughout the period on appeal under diagnostic code (DC) 9411, for PTSD.  

Under DC 9411, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.
A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 
GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

As will be discussed below, affording all benefit of the doubt to the Veteran, the Board finds an initial rating not to exceed 50 percent for service-connected PTSD is warranted.

Early psychiatric treatment records from the period on appeal reflect the Veteran's symptoms ranged from moderate to serious.  For example, in December 2005 he was found to be moderately depressed, and a GAF score of 55 was assigned, suggesting moderate symptoms.  However, VA treatment throughout 2006 reflects the Veteran had hypervigilance, impaired concentration, impaired sleep, and poor memory, and GAF scores of 45 were assigned, suggesting serious symptoms.

Conflicting evaluations continued throughout 2007 and 2008, as the Veteran was assigned GAF scores ranging from 50 to 55, also suggesting moderate to serious symptoms.  For example, VA treatment records from the summer of 2008 note hypervigilance, depression, and distrust of crowds, while a private treatment record from that fall reflects the Veteran's condition was "not bad."  

In a June 2010 letter, the Veteran's primary VA mental health professional noted his GAF scores since December 2005 had ranged from 50 to 55 due to the Veteran's "significant" problems, including nightmares, hypervigilance, and impaired concentration.  He was also noted to have markedly diminished interest in participating in activities and feelings of detachment on several occasions.

Based on the foregoing, the Board finds the Veteran's symptoms during the period on appeal consistently ranged between moderate, and therefore most closely meeting the criteria associated with his current 30 percent rating, and serious, therefore similar to the criteria associated with a higher 50 percent rating.  As discussed above, VA regulations provide that if there is a question as to which evaluation should be applied, the higher evaluation should be assigned.  38 C.F.R. § 4.7.  Accordingly, affording all benefit of the doubt to the Veteran, the Board finds an initial 50 percent rating was warranted throughout the period on appeal.  To this extent, his appeal is granted.

However, the evidence does not establish the Veteran met the criteria associated with a higher 70 percent rating at any point during the period on appeal.  The Veteran was consistently noted to be well groomed, fully oriented, and spoke with logical speech pattern.  Additionally, he maintained a good relationship with his wife and grown children, and continued to socialize throughout the period on appeal, including attending church events and occasional dinners out.  Therefore, he did not reflect an inability to establish and maintain effective relationships, the criteria associated with a higher 70 percent rating.  

The Board has considered that the May 2011 VA examiner indicated the Veteran experienced near-continuous panic, one of the criteria associated with a 70 percent rating.  However, this same examiner also opined the Veteran's PTSD symptoms most closely resulted in occupational and social impairment with occasional decrease in work efficiency, the criteria associated with a 30 percent rating.  Therefore, when taken as a whole, this examiner's report does not reflect the Veteran's PTSD met the criteria associated with a higher 70 percent rating.

Subsequent treatment records continue to reflect the Veteran's PTSD did not warrant a 70 percent rating.  For example, in August 2012 the Veteran's primary VA treating physician completed a DBQ evaluating his PTSD.  The physician indicated the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity and caused the Veteran to experience difficulty in establishing and maintaining effective work relationships, both criteria associated with a 50 percent rating.  Therefore, this DBQ provides evidence that the Veteran's PTSD most closely correlated with a 50 percent rating.

An additional VA examination was provided in March 2013.  The examiner noted the Veteran's long-term healthy relationships with his wife and children, and also noted he currently served as the primary caretaker for his elderly mother.  The examiner assigned a GAF score of 65, suggesting mild symptoms, and opined the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms, the criteria associated with a lower 30 percent rating.  Therefore, this examiner's report does not provide evidence the Veteran's PTSD warranted a rating in excess of 50 percent.

Based on all the foregoing, the Board finds the Veteran's service-connected PTSD warranted an initial rating not to exceed 50 percent.  Although he was once noted to have near continuous panic, he did not demonstrate the majority of the symptoms associated with a higher rating, such as symptoms comparable to obsessional rituals, illogical speech, disorientation, neglect of personal appearance, or an inability to establish and maintain effective relationships, at any point during the period on appeal.  Accordingly, an increased initial rating not to exceed 50 percent is granted.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for PTSD was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service VA treatment records, private treatment records, and records from the Social Security Administration have all been obtained and associated with the claims file.

The Veteran was also provided with a hearing before the undersigned VLJ via videoconference in July 2012.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by his previous representative, Michael Tonder, a member of the same law firm as his current representative for these issues, Colin Kemmerly.  The VLJ and his representative asked questions regarding the nature and etiology of the Veteran's PTSD specifically regarding his current severity.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  All such identified evidence has been obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's PTSD.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An initial rating not to exceed 50 percent for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As mentioned on the cover page, the Veteran has a separate appeal pending under docket number 07-38 037A.  In that appeal, the Board remanded the issue of entitlement to service connection for a stomach condition, to include irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), or dysentery for additional development.  Accordingly, service connection for an additional disability may still be granted, which could alter the basis for TDIU.  As such, the TDIU must be remanded as intertwined and deferred pending adjudication of the additional service connection claim.  


Accordingly, the case is REMANDED for the following action:

After completion of the remand instructions contained in the Board's decision under docket number 07-38 037A, the RO should readjudicate the TDIU claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


